UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1177


PAULA HANSON-HODGE,

                Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN,    Acting   Commissioner,   Social   Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00744-LO-TCB)


Submitted:   June 8, 2016                  Decided:     June 22, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paula Hanson-Hodge, Appellant Pro Se. R. Joseph Sher, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Paula    Hanson-Hodge       appeals    the   district         court’s    order

granting summary judgment in favor of the Appellee on Hodge’s

claim of retaliation.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the     district       court.      Hanson-Hodge          v.    Colvin,     No.

1:14-cv-00744-LO-TCB (E.D. Va. Jan. 21 & Feb. 12, 2016).                         We

dispense     with    oral    argument   because        the    facts   and     legal

contentions    are   adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2